IN THE SUPREME COURT OF THE STATE OF NEVADA

 

CHARLES NOLAN, No. 85574
Appellant, =D
VS. F k Lo E Eat
THE STATE OF NEVADA, so
Respondent. NOV 10 2022

      
 

 

AL BROWN
EME COURT

LE
ORDER DISMISSING APPEAL wy

This is a pro se notice of appeal from a district court order
eranting in part and denying in part a motion for credit for time served.
Because no statute or court rule permits an appeal from such an order, this
court lacks jurisdiction to consider this appeal.! See Castillo v. State, 106
Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that court has
jurisdiction only when statute or court rule provides for appeal).
Accordingly, this court

ORDERS this appeal DISMISSED.?

4 be

Cadish

p. J.

Pickering

 

 

1A claim for additional presentence credit is a challenge to the validity
of the judgment of conviction and sentence and therefore must be raised in
a postconviction petition for a writ of habeas corpus. See Griffin v. State,
122 Nev. 737, 744, 137 P.3d 1165, 1169 (2006). This court expresses no
opinion as to whether appellant could meet the procedural requirements of
NRS Chapter 34.

2The Honorable Mark Gibbons, Senior Justice, participated in the
Supreme Court *tts x i
decision of this matter under a general order of assignment.

OF
Nevapa

AB , 3~ 354415

 

 
ec. Hon. James Todd Russell, District Judge
Charles Nolan
Attorney General/Carson City
Carson City District Attorney
Carson City Clerk

Supreme Court
OF
NEvaDA

 

10) (997A RS